Order entered August 13, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01261-CV

                       EX PARTE MICHEAL GEROD MCGREGOR

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. X-13-1459-W

                                            ORDER
       We GRANT the “Omnibus Motions” filed by appellant, an inmate appearing pro se, to

the extent that we (1) DIRECT the Clerk of the Court to (a) correct the spelling of appellant’s

first name to MICHEAL, (b) send him a copy of his June 19, 2015 brief, and (c) send him a copy

of the pamphlet explaining the pro bono program created by the Dallas Volunteer Attorney

Program and Dallas Bar Association’s Appellate Law Section Pro Bono Committee; (2)

SUSPEND rule of appellate procedure 9.3, requiring parties to file an original and unbound copy

of paper documents, and 38.1(k), requiring appellants to file, along with their briefs, an appendix

containing the trial court’s judgment, the jury charge and verdict or the trial court’s findings of

fact and conclusions of law, and the text of any law upon which argument is based; and (3)

ORDER the amended brief be filed no later than October 5, 2015. We DENY the “Omnibus

Motions” in all other respects.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE